Citation Nr: 1549439	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for cocaine addiction, claimed as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2007 rating decision from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California.  The Veteran subsequently relocated, and jurisdiction was transferred to the RO in Baltimore, Maryland.

The Veteran testified at a hearing before a Veterans Law Judge in June 2009.  A transcript of the hearing is associated with the claims file.  As this judge is no longer employed by the Board, the Veteran was given the opportunity for another hearing, which he waived via a letter dated April 2012.  

This issue was previously remanded by the Board in November 2009, August 2012, and November 2014.  Although the Veteran never filed a substantive appeal following a January 2012 statement of the case on this issue, the Board found in its November 2014 remand decision that VA waived any procedural defect in this regard.  Pursuant to the November 2014 remand, an additional VA examination was conducted, and the RO issued a supplemental statement of the case in May 2015.  Thus, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system, has been reviewed.




FINDING OF FACT

The competent medical evidence of record does not support a finding that the Veteran's cocaine addiction was proximately caused or aggravated by his service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for an award of service connection for cocaine addiction, secondary to service-connected anxiety disorder, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated July 2006, May 2010, and August 2012, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required.  

During the course of the appeal, the Veteran was afforded pertinent VA examinations in March 2012, September 2012, March 2013, and most recently in February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The VA examinations obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes multiple VA examinations, VA treatment records, private treatment records, service treatment records (STRs), service personnel records, statements from the Veteran, and lay statements.  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  Notably, the Veteran has not identified any additional evidence that should be considered.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection for Cocaine Addiction

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.301, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not when the disability or cause of death was the result of the veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m)-(n); Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91.  Thus, direct service connection for the Veteran's substance abuse is prohibited.

However, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 183, 187  (1993).  

In Allen v. Principi, the Federal Circuit held that a substance abuse disability may be compensable when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  237 F.3d. 1368, 1378 (Fed. Cir. 2001).  Such a disability is only compensable "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Veteran alleges his cocaine addiction was caused or aggravated by his service-connected anxiety disorder in that he self-medicated with drugs to treat his anxiety.  See Correspondence dated June 1, 2010 and January 24, 2012; Hearing Testimony at 14-16, 20-22.  It is undisputed that the Veteran has been diagnosed with cocaine addiction, albeit in remission.  See, e.g., the February 2015 VA Examination.  The Board also recognizes that the Veteran is service-connected for anxiety disorder.

Turning to the crucial question of whether the Veteran's cocaine addiction is due to his service-connected anxiety disorder, the medical evidence demonstrates that it was not caused or aggravated by his service-connected anxiety disorder.

The Veteran was raised among street violence and domestic violence, and experienced multiple traumatic events during his childhood.  See VA Treatment Record dated February 2007 (VBMS entry dated August 3, 2015); March 2012 VA Examination.  He reports using marijuana beginning at age 10, and heroin from age 12.  VA Treatment Record dated February 2007 (VBMS entry dated August 3, 2015).  

Prior to enlisting in the Navy in 1983, he signed a drug waiver admitting to past marijuana use and cocaine possession.  See Military Personnel Records (VBMS entry dated January 5, 2015).  He was treated for substance abuse during active duty.  See Correspondence dated August 11, 2015.  The Veteran first experienced an episode of intense chest pain and heart palpitations while in service in January 1984 and sought medical attention for what he then believed was a cardiac issue, but now realizes that it was a panic attack.  See Service Treatment Records.  He said he self-medicated for his anxiety while in service by drinking alcohol.  See Hearing Transcript at 15.  He began snorting powder cocaine when he had one or two years left in the Navy, which then "drove [him] into a chronic stage" of cocaine addiction.  Id. at 15-16.  

The Veteran was diagnosed with anxiety disorder in 1992.  Private Treatment Records dated August 1992 (VBMS entry dated February 26, 2007, pg. 32).  He used cocaine and methamphetamine from the early 1990s until June 2006, when he began an in-treatment rehabilitation program, and his drug addiction has been in remission since then.  See February 2015 VA Examination; Private Treatment Records (VBMS entry dated March 31, 2015); Hearing Transcript at 18.  The Veteran stated that after service, he self-medicated with drugs, including cocaine, to deal with his anxiety.  See September 2008 Veteran Statement to Congresswoman.  He contends that if his anxiety had been properly diagnosed earlier in his life, he could have avoided some of his poor "life choices."  Id.

As indicated above, the Veteran has been afforded several VA examinations to evaluate his cocaine addiction: in March 2012, September 2012, March 2013, and most recently in February 2015.  

At the March 2012 VA examination, the Veteran's cocaine dependence was in remission, and the examiner found that his occupational and social impairment were due to anxiety, not cocaine dependence.  The examiner stated that "depression symptoms (guilt, depressed mood) are related to the losses created by his absence from his family, legal problems, and substance abuse."  The examiner noted that the Veteran's substance abuse predating his military service was clearly documented.  This examination did not address the etiology of his cocaine addiction.

At the September 2012 VA examination, cocaine dependence symptoms were not present, and the Veteran's current symptoms were attributable to his anxiety disorder.  However, the Veteran reported that despite his six years of abstinence, he believed his cocaine addiction continued to impair his functioning because he has to attend Narcotics Anonymous meetings and focus on his recovery.  His need to see mental health professionals caused him distress.  He believed his drug addiction after service served to manage his anxiety.  The examiner pointed out that cocaine increases heart rate and mimics anxiety, and that quite often when an individual self-medicates to manage anxiety, the drug of choice is not an "upper" but rather a drug that slows down thought processes and contributes to a feeling of calm.  The VA examiner opined that the Veteran's chronic use of cocaine could not be causally linked to his anxiety disorder without some report to speculation.

The March 2013 VA examiner opined that it was less likely as not that the Veteran's cocaine addiction was caused or permanently worsened by his anxiety disorder.  The examiner noted the Veteran's belief that his drug addiction after service served to manage his anxiety.  The examiner discussed the Veteran's history of substance abuse, predating his military service, and concluded there was no evidence suggesting his anxiety disorder caused his cocaine dependence or permanently worsened it.  In the November 2014 Board remand decision, this VA examination was deemed inadequate because it used the wrong standard (presumably by using the "permanently worsened" language rather than "permanently aggravated"), and the examiner did not give supporting rationale other than to say there was no evidence to suggest a relationship between the two disorders.

The February 2015 VA examiner diagnosed the Veteran with cocaine use disorder, in full sustained remission since 2006.  The Veteran reported symptoms of anxiety, mild depressed mood, and sleep impairment.  He had been "cocaine free" for over six years and had no active symptoms or impairment to his functioning due to the cocaine disorder.  He was attending Alcoholics Anonymous meetings twice a week and speaking with his sponsor daily.  While his anxiety disorder caused mild occupational and social impairment, "he ha[d] no reported effects related to his past cocaine use."  The examiner concluded that "it is LESS likely as not that the veteran's anxiety disorder has either caused or permanently aggravated the veteran's current cocaine use disorder."  According to the examiner, the only reason cocaine disorder is listed as a current diagnosis is because this is the accepted DSM-5 method for noting past drug abuse.  The examiner noted the Veteran's long-established alcohol and drug history predated his anxiety disorder, discussing his history of marijuana and alcohol use since age 11 and his heroin use from age 12-15.  The examiner concluded that "[t]here is NO evidence in the record to suggest that the veteran's anxiety disorder caused his past cocaine use or permanently worsened it, especially given the veteran's reported abstinence since 2006."  

Additionally, a July 2015 examiner also found a lack of nexus between the Veteran's anxiety disorder and his cocaine use, noting that, as a stimulant, cocaine was not a logical drug to take to control anxiety symptoms; taking cocaine would not contribute to feelings of calm, as the examiner noted.

The Veteran has also submitted lay statements from his wife, co-worker, and AA sponsor.  None of these statements address a causal relationship between the Veteran's anxiety disorder and his cocaine addiction.

The Veteran has presented no evidence in favor of a causal connection except for his personal belief that he self-medicated to treat his anxiety symptoms with drugs, including cocaine.  On the other hand, medical professionals have opined against a causal relationship between his cocaine addiction and his anxiety disorder.  Three VA examinations resulted in negative nexus opinions with regard to the Veteran's cocaine addiction, and the March 2013, February 2015 and July 2015 examiners definitively concluded that it is less likely than not that the Veteran's anxiety disorder caused or aggravated his drug addiction.  These examiners all reviewed the Veteran's claims file and thoroughly considered the Veteran's medical history in rendering their medical nexus opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The rationales given show that the examiners based their opinions on the Veteran's long-standing drug use prior to his military service as well as the Veteran's continued remission despite the presence of anxiety.  The September 2012 examiner also noted that cocaine is not a typical drug used to self-medicate for anxiety.  The Board finds these VA examinations, taken together as a whole, to be probative evidence weighing against a causal connection between the Veteran's cocaine addiction and his anxiety disorder.

In sum, the Board is charged with weighing the positive and negative evidence and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  As such, the preponderance of the evidence shows that the Veteran's cocaine addiction was not caused or permanently aggravated by his service-connected anxiety disorder.  His claim for secondary service-connection for cocaine addiction is denied.

The Board congratulates the Veteran on his clean and sober lifestyle and thanks him for his service to our country. 


ORDER

Service connection for cocaine addiction is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


